Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00028-CV

                            IN THE INTEREST OF N.M.B.

                From the 438th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2016-EM5-06049
                       Honorable Antonia Arteaga, Judge Presiding

     BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                             VALENZUELA

        In accordance with this court’s opinion of this date, Appellant S.T.’s appeal is
DISMISSED. Appellant C.B.’s appeal remains pending. Costs of appeal incurred by Appellant
S.T. to this date are taxed against her.

      SIGNED August 25, 2021.


                                             _________________________________
                                             Liza A. Rodriguez, Justice